Ex parte Quayle
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 12/22/2021 (“12-22-21 OA”), Applicant filed remarks and amended claims 1-7, 11 and 12 while canceling claim 8 in reply dated 03/21/2022 (“03-21-22 Reply”). 
Response to Arguments
The objection to drawings as set forth under line item number 1 in the 12-22-21 OA is not overcome and maintained, infra. 
The objection to specification as set forth under line item numbers 2-3 in the 12-22-21 OA is not overcome and maintained, infra. 
Applicant’s amendment to claims 1-7, 11 and 12 have overcome all 35 USC 112(b) indefiniteness rejections as set forth under line item number 4 in the 12-22-21 OA. 
Applicant’s incorporation of now canceled dependent claim 8 into independent claim 1 have overcome the prior art rejections based at least in part on Ragay as set forth under line item numbers 5-6 of the 12-22-21 OA. 
Refer to interview summary dated 03/21/2022. Office concedes that Ragay does not teach the limitations of now canceled dependent claim 8. The current Notice of References Cited-892 Form lists references that deal with zones and peak cell temperature but would be impermissible hindsight to combine with Ragay. 
This application is in condition for allowance except for the following formal matters: 
Drawings
1.	Figures 2A-2D are objected to under 37 CFR 1.83(a) because they fail to show reference number 224 as “Select All Zones” as described in the written description paragraph 0060. Instead, Figures 2A-2D only state, “Select Zones.”  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following minor typographical informalities: 
Specification, paragraph 0029 states, “However, that the” wherein the word “that” appears to be unneeded and makes the understanding of sentence difficult. 
 Specification, paragraph 0044 states, “(and/or openings formed it)” could benefit from some rephrasing for the purpose of clarity. 
Specification, paragraph 0058 states, “input devices 204-226” however only even numbers of 204-226 are labeled in the drawings. 
Specification, paragraphs 0063 and 0077 state, “input devices 204-226” however only even numbers of 204-226 are labeled in the drawings. 
Specification, page 17 appears to have a paragraph starting with the word, “As” that is not numbered. 
Applicant is invited to add the priority information (i.e., divisional application number 62/663,458) before the section entitled BACKGROUND, however this is not a requirement and only a suggesting. 
Appropriate corrections are required.

3.	The use of the term FireWire in paragraph 0072, which is a trade/brand name or a mark used in commerce for Apple, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895